Title: To Thomas Jefferson from Samuel Hanson, 26 December 1808
From: Hanson, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Decr. 26th 1808
                  
                  I do myself the pleasure to Send, for your amusement, a curious production of the Vegetable (not Kingdom, but) Republic. I wish it were in my power to put it into your permanent possession. But the Owner, being somewhat of a Virtuoso himself, cannot be induced to part with it, desirous as he is of adding it to a little Cabinet of Curiosities of his own.
                  There is but one Opinion here respecting the intention of Nature on Exhibiting it to mortal view at this crisis viz: that it is Emblematical of the present Situation of our Country, of which it represents, Even numerically, the component States. The Federal Union of the whole, without a consolidation of the Several parts, is thought to be happily dalineated. Indeed, Some can see, in the Band to which it is now appended, & which the Proprietor has perverted from it’s original design, that Bond of Union, the Constitution of the U.S. If this be a correct Explication, those who have prophessed the dissolution of that Instrument, and pronounced it “a Rope of Sand,” will be deceived; since the Symbolic Cord is composed of Materials much more tenacious. Even the relative magnitude of Delaware & Rhode-Island are said to be accurately adjusted. With regard to the position of Some of the Members of the union, there are, perhaps, Some small Anatopisms. But this inaccuracy will be Excused when we consider the hurry in which Nature, from the great quantity She has in hand, is Some times obliged to perform her work.
                  Some remark that Delaware appears to be crushed by the pressure of the contiguous States—While others contend that She is thus represented below her former Size on acct. of the Depress of her foreign Commerce by means of the Embargo; on which subject She Seems to have felt, if She has not Suffered, more than her Sisters.
                  To you, Sir, whose duty as well as practice it is to watch over the distresses of the Nation, I commit this Ominous Appearance. The Federalists say it is a portent—we a good Omen. It cannot be denied to be a proof of present plenty with regard to the Staff of life.
                  Since I first Saw it, a Hiatus has taken place in this Typical Body-Politic, which the Enemies of the Embargo maintain to be prophetic of the threatened defection of Massachussetts. But such an Event, I believe, is not apprehended by any Man, not Excepting Mr. Pickering.
                  I hope this will find you in one of the few moments which you do not devote to the public good—and that you will not consider this free & trifling effusion incompatible with those sentiments of perfect respect & Esteem with which I always am
                  Sir your most obedt
                  
                     S Hanson of Saml.
                  
                  
                     P.S. The Bearer, who is the Owner, is the Son of the very respectable Sarjeant Major of the Marine-Barracks. He has promised to submit to your Inspection this article of his Infant-Museum
                     Since the Sealing of the Enclosed, SH of Saml. has obtained the young Man’s consent, that the President may keep the Anigmatical Ear of Corn, two or 3 days if he be So disposed. It is now sent by a Servant
                  
               